Opinion filed June 8, 2006 












 








 




Opinion filed June 8, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00104-CV 
                                                    __________
 
                                          IN THE MATTER OF J.P.
 

 
                                         On
Appeal from the 420th District Court
 
                                                   Nacogdoches County, Texas
 
                                             Trial
Court Cause No. J01479-2005
 

 
                                            M
E M O R A N D U M    O P I N I O N
This is an appeal from an order of detention.  On November 3, 2005, J.P. was found to have
engaged in delinquent conduct by committing the offense of burglary of a
building and theft and was  placed on
probation for one year.  On February 7,
2006, the State filed a motion to modify disposition alleging that J.P.
violated the terms and conditions of his probation.  After a hearing, the trial court determined
that it was in the best interest of J.P. and of the community that J.P. be
placed in the custody of the county juvenile detention facility until his
transfer to the Texas Youth Commission. 
We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of her right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).[1]
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit. 
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
June 8, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.
 
 
 




[1]The Texas Supreme Court has held that Anders
procedures apply in juvenile appeals.  In
re D.A.S., 973 S.W.2d 296 (Tex. 1998).